Citation Nr: 1143222	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of right knee meniscectomy with traumatic arthritis, now status-post total right knee replacement, hereafter referred to as a right knee disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to May 1953.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  

At his July 2009 examination the Veteran contended that he retired because of his inability to climb ladders due to his knee pain.  The record shows that he is service-connected for a right knee disability.  The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is therefore referred to the RO for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for disabilities of the left knee, right hip, hypertension, and a sleep disorder, all to include as secondary to a service-connected right knee disability.  

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the evidence as discussed below, the issues are remanded for medical opinions to determine whether they are caused or worsened by his service-connected right knee disability.  

Left Knee

Regarding his left knee, a March 1994 report from Timothy Powers, M.D. noted that in relation to his right knee his left knee was in almost pristine shape, which would argue against an etiopathic [sic] or systemic osteoarthritis.  

The Veteran was afforded a VA examination for his left knee in July 2009.  
The examiner assessed left knee medial compartment osteoarthritis, previously confirmed on X-rays.  The examiner opined that this was not at least as likely as not related to the right knee disability, because the Veteran was 78 years of age and had age appropriate arthritis in his knee given that he worked as a mill worker and construction worker.  The examiner reasoned that the Veteran had not experienced trauma, injurious episodes or falls to link the knees, such that the left knee was not at least as likely as not related to the right knee.  

Although the VA examiner offered an opinion as to whether the Veteran's left knee disability was related to his service-connected right knee disability, he failed to address whether the left knee disability was worsened by the service-connected right knee disability.  

Moreover, there is a June 2007 VA treatment record by physician assistant, Edgar Sim, which contains a statement that left knee pain is likely from favoring his right leg; however, it is unclear whether the statement is a medical conclusion or a recorded report by the Veteran, and, if it is a conclusion, it is presently unaccompanied by a rationale.  As such, the Board would find it helpful in making an informed decision if clarification regarding this record could be sought.  

Right Hip

A February 1965 treatment record from P.G. Hafner, M.D. indicated that the Veteran reported a right aching hip.  In a June 1965 VA examination, the Veteran reported experiencing right hip pain on occasion; however, on examination he had complete range of normal motion of the right hip  without apparent discomfort.  VA treatment records show that in February 2008 the Veteran indicated that his entire right side had hurt since his right knee surgery.  At his hearing, the Veteran indicated that his hip problems began with his treatment for his right knee.  

The Veteran is competent to report hip pain, and an April 2011 X-ray study shows diagnosis of right hip severe arthritis.  Therefore, a medical opinion should be obtained regarding the nature and etiology of any right hip disability.

Hypertension

The Veteran's treatment records demonstrate that he currently has hypertension (beginning in approximately 1999) treated by medications.  A February 2006 VA record indicates that the Veteran's blood pressure was elevated, even on medication, attributed to his anxiety, pain and difficulty sleeping the night before.  

In light of the notation in the VA records that the elevated blood pressure was attributable to, in part, pain, a medical opinion should be obtained regarding his hypertension and its etiology.  


Sleep Disorder

An October 1992 private treatment record from Dr. Powers indicates that the Veteran reported his right knee pain awoke him at night.  A March 2008 VA treatment record indicated that the Veteran was prescribed Trazadon for a sleep disorder.  At his Travel Board hearing, the Veteran indicated that pain from his hip and right knee were prominent when he rolled-over at night.  

The Veteran is competent to report difficulty sleeping due to pain and the VA notation of a "sleep disorder" warrants a medical opinion regarding the etiology of any sleep disability.  

Finally, any outstanding VA treatment records pertaining to the Veteran's claimed knees, hip, hypertension or sleep disabilities should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all available VA treatment records from the Vancouver and Portland VA medical facilities for treatment from 2007 to the present.  

2.  Seek clarification and a supporting rationale from VA physician assistant Edgar Sim regarding his June 2007 comment that the Veteran's left knee pain is likely from favoring his right leg.

3.  Following the receipt of any available outstanding treatment records, forward the Veteran's claims file to the examiner who conducted the July 2009 examination for an addendum regarding the left knee disability, if available.  If that individual is no longer available, any medical professional can provide the following opinion. 

The examiner should render an opinion as to whether it is at least as likely as not that any currently shown left knee disability was worsened by the Veteran's service-connected right knee disability.     

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability. 

4.  Following the receipt of any available outstanding treatment records, forward the Veteran's VA claims file to a physician (not a physician's assistant) to determine the relationship between the Veteran's right knee condition and the claimed right hip disability, hypertension, and a sleep disorder.  The claims folder must be provided to the examiner for review.  

If the physician concludes an examination of the Veteran must be conducted to provide the following opinions, this should be scheduled. 

Following a review of the relevant medical evidence, the examiner must provide an opinion as to:
o whether it is at least as likely as not that any identified hip disability is caused or aggravated by the Veteran's service-connected right knee disability.  
o whether it is at least as likely as not that any current hypertension is caused or aggravated by the Veteran's service-connected right knee disability (especially the pain from that condition).  The examiner should specifically address the February 2006 treatment record which attributed the Veteran's elevated blood pressure reading to anxiety, pain and difficulty sleeping the previous night.  

o whether it is at least as likely as not that any current sleep disability is caused or aggravated by the Veteran's service-connected right knee disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability. 

All opinions must be supported by clear rationale.  A mere conclusion and recitation of facts is not sufficient.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report. 

5.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



